Unlike the Israeli Prime Minister, who a few days ago
told the Assembly that he had come to the United
Nations from Jerusalem, I - a native son of the
land - was not able to come here from Jerusalem,
because East Jerusalem, the capital of Palestine, still
remains under Israeli occupation, despite the numerous
United Nations resolutions in that regard. The
abnormal situation of the city, which is sacred to the
three monotheistic religions, is a clear indicator that we
in the Middle East are, regrettably, still far from peace.
Only when East Jerusalem is returned to its people,
when United Nations resolutions are completely
complied with and implemented and when the leaders
of both countries are able to come freely from
Jerusalem, will we have truly achieved the peace that
we have so long awaited.
We are now at an important juncture that could
constitute the beginning of the road to peace. Israel, the
occupying Power, has completed its disengagement
from the Gaza Strip with its withdrawal of the settlers,
its dismantlement of the settlements there and the
departure of the Israeli forces from that territory. In the
northern West Bank, some settlers were also
withdrawn, and four settlements were dismantled.
The end of the colonial settlement of one part of
our land - regardless of how small it may be - is an
important development, as is the withdrawal of the
occupying forces from within that part. It is an
important development that resulted from the
steadfastness of our people and the growing
realization, locally and internationally, of the
impossibility of the continuation of the status quo. We
recognize that the disengagement required political
boldness. But, more important than the disengagement
itself, are the way in which it occurred and the context,
as well as the steps that will follow. That will
determine whether the disengagement will take us
further towards a comprehensive settlement and peace,
or whether it is actually a step imposed by the realities
on the ground and intended to facilitate the
continuation of the occupation, the colonization of the
West Bank and the obstruction of a final settlement.
For our part, we dealt positively with those
matters and exerted strenuous efforts to prepare
ourselves for assuming our responsibilities, to
coordinate the steps to be taken with the Israeli side
and to ensure a peaceful and safe atmosphere during
the implementation phase. Indeed, we achieved
reasonable results in that respect. Despite that fact,
however, the basic nature of the plan remains: it was
unilateral and did not take into consideration
Palestinian interests and positions.
Israel, the occupying Power, has left the Gaza
Strip completely devastated. Over the years, Israel
destroyed Gaza's infrastructure, economic capabilities
and social fabric, as well as the Palestinian Authority's
security apparatus. Even the areas that had been under
the control of its settlements were almost totally
destroyed by Israel when it withdrew and left behind
piles of rubble, which in itself constitutes a
serious problem economically, environmentally and
psychologically. Another problem was that Israel left
behind, and did not dismantle, what it called houses of
worship - which were not supposed to be there to
begin with - in total disregard of its legal obligation
to return the land to its original condition prior to the
occupation.
Furthermore, since the disengagement, the Gaza
Strip has remained under the control of Israel, which
effectively continues to control the airspace, the
territorial waters and the borders, thus continuing its
control of the movement of persons and goods into and
out of Gaza. For that reason, and in the light of the
principle of the unity and territorial integrity of the
occupied Palestinian territory, the Israeli occupation of
the Gaza Strip has not ended and the legal status of
Gaza has not changed: it remains part of the Palestinian
territory occupied since 1967, including East
Jerusalem.
Overall, Israel's occupation and colonization of
the Gaza Strip constitutes one of the worst injustices in
recent history. In addition, it must be clear that the
Gaza Strip - which comprises only 6 per cent of the
area of the occupied Palestinian territory and which is
30

the most densely populated area in the world - cannot
attain economic or political sustainability in isolation
from the West Bank: without a permanent link to the
West Bank, without freedom of movement and without
tangible political progress and similar steps taken
there.
What Israel is doing in the West Bank,
particularly in East Jerusalem, is cause for us to be
even more pessimistic. Israel has continued its
construction of the wall in disregard of the
unprecedented 9 July 2004 advisory opinion of the
International Court of Justice and resolution ES-10/15
of the tenth emergency special session of the General
Assembly in that regard. As everyone can see, Israel
has persisted in committing this grave crime,
continuing to seize Palestinian land and attempting to
annex it de facto, thereby destroying the livelihoods of
tens of thousands of Palestinians, isolating them and
imposing on them a totally different way of life and an
unacceptable political situation.
Israel, the occupying Power, has also continued
to establish and expand settlements. It has even devised
the so-called E-1 plan to seize the whole of East
Jerusalem and connect it to the Maale Adumim
settlement, thereby severing the West Bank into two
separate parts. All of the foregoing not only is unlawful
and inhuman, but will also destroy any hope for a
settlement and peace based on the two-State solution.
The central mission for the international
community now, if we wish to safeguard the future of
the Middle East and maintain the prospects for peace,
is to bring about a real and complete cessation of all
settlement activities and of the construction of the wall
and to enforce the rule of law, the advisory opinion of
the International Court of Justice and relevant United
Nations resolutions. That must be our central mission,
and whether there is political progress or not, we must
accomplish it.
But then, how are we to deal with the situation
and move forward? First, we need to find rapid
solutions for the outstanding issues regarding the Gaza
Strip, including the Rafah crossing, the airport, the
seaport, the removal of rubble from the Gaza Strip, and
linking Gaza to the West Bank. If we resolve those
issues we may be able to change the living conditions
of the Palestinians there.
Secondly, the Sharm el-Sheikh understandings
should be implemented, particularly the Israeli
withdrawal from cities to pre-September 2000
positions and the release of prisoners and detainees.
This could bring about a new reality and begin the
process of rebuilding confidence between the two
sides.
Thirdly, and in parallel with the aforementioned,
it is necessary to return to negotiations and begin
urgently the implementation of the road map, which
lies at the heart of making political progress and is the
path to a resolution of the conflict. For our part, we are
ready to do this, and to begin final status negotiations
immediately, as called for by President Abbas in his
speech a few days ago. We hope that the Quartet will
use its influence to make that happen, and we also hope
that the international community as a whole,
represented by the United Nations, will provide the
needed support in that regard.
Here we must stress the importance of the
international assistance being extended to the
Palestinian people and the Palestinian Authority. We
would like to express our gratitude to all donor
countries for their important and considerable
contributions. In that regard, I would like to express
our appreciation as well for the role being played by
Mr. Wolfensohn and his team, in particular for rapidly
putting together an assistance programme for the Gaza
Strip and for promoting economic development in the
entire occupied Palestinian territory. In that regard, the
importance of the Group of Eight (G-8) initiative must
be emphasized, and we express our hope that all donor
countries will support it.
We look forward to enjoying a dignified life like
all other peoples of the world; we look forward to
exercising our right to self-determination and national
independence; we look forward to building our
institutions and to enjoying a democratic way of life
and democratic governance; we look forward to a
peace based on two States, Palestine and Israel, in
conformity with the 1949 Armistice Line; and we look
forward to a just, agreed solution for the Palestine
refugees in accordance with resolution 194 (III).
We have worked seriously to put an end to the
cycle of military attacks and counter-attacks. We
undertook a national dialogue that led to a unilateral
declaration of ceasefire, and that ceasefire has been
respected despite Israel's obstructions and
provocations. That effort has led to an improvement in
the general atmosphere; it is incumbent upon both
31

parties to strengthen it. For our part, we will continue
our national dialogue with a view to establishing a
permanent and mutual ceasefire in the occupied
Palestinian territory, including East Jerusalem, while
reaffirming the right in principle of the Palestinian
people to resist occupation and to self-defence. We
must also reach a commitment by all Palestinian
groups for a complete cessation of the targeting of
civilians in Israel, which we have repeatedly
condemned and which we view as harmful to our
national interest.
Moreover, we will continue to exert efforts to
impose law and order and to enhance our political
system on the basis of real democracy, encompassing
political pluralism and elections at all levels, including
municipal and legislative elections. Israel must stop its
attempts to interfere in and sabotage those elections.
We will also continue to advance the development of
our national institutions in various fields and will
continue to try to rebuild the Palestinian economy and
to improve living conditions. We must do that
comprehensively throughout the occupied Palestinian
territory, including, of course, in the Gaza Strip, which
has suffered the most extensive destruction. We shall
exert our utmost efforts to achieve those goals, even
though we realize that they are really the tasks of post-
conflict reconstruction and that no other people has
realized such goals while still under occupation.
Our achievements will inevitably be limited,
since Israel, the occupying Power, still controls most
aspects of everyday life in the territories. Any progress
in that regard will remain directly and organically
linked to the achievement of real progress in the
resolution of the conflict and the achievement of a
comprehensive settlement between the two parties.
It seems that Israel and some of its friends now
feel that they have succeeded in imposing many illegal
conditions on the ground and in creating a degree of
vagueness regarding some aspects of the conflict. In
that way, they feel that they have an opportunity to
undermine the legal foundations of the question of
Palestine, to undermine international legitimacy and to
erode the neutrality of the United Nations. We, in
contrast, believe that situations created illegally will
not stand. We affirm that the facts are clear and
indisputable, that justice and the rule of law will
eventually prevail over force and that the United
Nations - the embodiment of the international
community - will not forsake its responsibilities and
will not relent in the face of continuous violations of
its resolutions.
We hope that the Israeli authorities will begin to
seriously rethink their policies and positions instead of
trying to market them in the United Nations and in
other international forums. We hope that they will
declare their respect for United Nations resolutions and
their readiness to implement them, rather than blaming
the United Nations for adopting those resolutions. That
will be the start of the solution and the start of a final
peaceful and permanent settlement, which must be
based on law, international legitimacy and United
Nations resolutions.